DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 2-5, 7-10, and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 6, 11, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar et al. (US 20160323498) in view of Olivereau et al. (US 20100268839) and further in view of Kennedy et al. (US 20110310865).
Regarding claims 1 and 20, Krishnakumar discloses a distributed microphones signal server (Paragraph: 0046 and fig.1, 101, 111: signal processing circuitry) comprising: a network interface circuit configured to communicate with mobile terminals (Paragraphs: 0046, 0078 and fig.11, 1101: Krishnakumar discusses how a Mobile device such as a telephone, tablet, watch, computer which include a user interface, memory device, software, or some other communication components; and how a processing system linked to a communication interface and a user interface communicate with mobile terminals (102 and 402) and a plurality of microphones that are geographically distributed (Paragraphs: 0038, 0055 and fig.4, 7: Krishnakumar discusses how audio captured by an audio capture components of cameras 403-1-403n, i.e. geographically distributed microphones); a processor connected to the network interface circuit (Paragraph: 0078 and fig.11, 1105: Krishnakumar discusses a processing system which includes processing circuitry and memory device); and a memory storing program code that is executed by the processor (fig.11, 1105-1107) to perform operations comprising: receiving an audio request message from a mobile terminal which contains a location of the mobile terminal (Paragraphs: 0053-0054 and fig.3, 302, fig.5: Krishnakumar discusses how a system determines the current location of mobile device at the time of the stream request); obtaining an audio stream from the microphone that is selected (Paragraph: 0043 and fig.3, 301); and communicating the audio stream to the mobile terminal (Paragraphs: 0054-0055 and fig.3, 304: audio captured by an audio capture component of cameras 403, then the audio may be transferred to device).     
Krishnakumar discloses the invention set forth above but does not specifically points out “selecting a microphone from among the plurality of microphones responsive to the location of the mobile terminal”  
Olivereau however discloses selecting a microphone from among the plurality of microphones responsive to the location of the mobile terminal (Paragraphs: 0010, 0017 and 0035: Olivereau discusses a selection means for selecting a group of stream feed units from a plurality of stream feed units in response to the location indication; and how the system identifies one or more user equipment’s at the specified location to initiate a real time audio stream; Thus, the selected user equipment’s (i.e. with microphone) can in response to the request start capturing audio at their current location and transmit the resulting audio stream data to the user equipment).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Krishnakumar, and modify a system to select a microphone from among the plurality of microphones responsive to the location of the mobile terminal, as taught by Olivereau, thus the communication system establishes real live audio stream by providing closer correlation and interaction with the real world, as discussed by Olivereau.   
Krishnakumar in view of Olivereau fail to disclose “estimating a future location of the mobile terminal responsive to the location of the mobile terminal”
Kennedy however disclose estimating a future location of the mobile terminal responsive to the location of the mobile terminal (Paragraphs: 0019, 0022 and 0032: Kennedy discusses how a system predict future locations of wireless terminals; and how a system retrieve relevant information, the wireless terminal can predict its future locations based on any number of prediction factors (such as, speed of travel, direction of travel, geographic map data, prior history, user input, web browser searches (e.g., map queries, travel direction search queries, etc.), etc.))
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Krishnakumar and Olivereau, and modify a system to estimate a future location of the mobile terminal responsive to the location of the mobile terminal, as taught by Kennedy, thus allowing to optimize network connectivity and to minimize power consumption, as discussed by Kennedy.    
Regarding claims 11 and 22, Krishnakumar discloses a mobile terminal comprising: a wireless network interface circuit (Paragraphs: 0015 and 0073: Krishnakumar discusses a wireless access point at the premises to which the mobile device is connected and also discusses a wireless network interface); a processor connected to the network interface circuit; and a memory storing program code that is executed by the processor (Paragraph: 0078 and fig.11, 1105: Krishnakumar discusses a processing system which includes processing circuitry and memory device) to perform operations comprising: obtaining a location of the mobile terminal (Paragraphs: 0053-0054 and fig.3, 302, fig.5: Krishnakumar discusses how a system determines the current location of mobile device); the audio request message containing the location of the mobile terminal (Paragraphs: 0053-0054 and fig.3, 302, fig.5: Krishnakumar discusses how a system determines the current location of mobile device at the time of the stream request); receiving an audio stream from the microphone that is selected (Paragraph: 0043 and fig.3, 301); and playing the audio stream through an audio output interface (Paragraphs: 0046 and 0073: media player).
Krishnakumar discloses the invention set forth above but does not specifically points out “transmitting an audio request message to a distributed microphones signal server; and requesting that the distributed microphones signal server select a microphone from among a plurality of microphones that are geographically distributed microphones responsive to the location of the mobile terminal” 
Olivereau however discloses transmitting an audio request message to a distributed microphones signal server (Paragraph: 0035 and fig.1, 101, 115: Olivereau discusses how a user equipment transmit an audio stream request to the audio stream server); and requesting that the distributed microphones signal server select a microphone from among a plurality of microphones that are geographically distributed microphones responsive to the location of the mobile terminal (Paragraphs: 0010, 0017 and 0035: Olivereau discusses a selection means for selecting a group of stream feed units from a plurality of stream feed units in response to the location indication; and how the system identifies one or more user equipment’s at the specified location to initiate a real time audio stream; Thus, the selected user equipment’s (i.e. with microphone) can in response to the request start capturing audio at their current location and transmit the resulting audio stream data to the user equipment) 
Krishnakumar in view of Olivereau fail to disclose “estimating a future location of the mobile terminal responsive to the location of the mobile terminal”
Kennedy however disclose estimating a future location of the mobile terminal responsive to the location of the mobile terminal (Paragraphs: 0019, 0022 and 0032: Kennedy discusses how a system predict future locations of wireless terminals; and how a system retrieve relevant information, the wireless terminal can predict its future locations based on any number of prediction factors (such as, speed of travel, direction of travel, geographic map data, prior history, user input, web browser searches (e.g., map queries, travel direction search queries, etc.), etc.))
Considering claim 6, Olivereau discloses the distributed microphones signal server of Claim 1, wherein the operations performed by the processor further comprise: selecting a plurality of microphones from among the plurality of microphones responsive to the location of the mobile terminal (Paragraphs: 0010 and 0017: Olivereau discusses a selection means for selecting a group of stream feed units from a plurality of stream feed units in response to the location indication); obtaining audio streams from the plurality of microphones that are selected; combining the audio streams to generate a combined audio stream; and communicating the combined audio stream to the mobile terminal (Paragraphs: 0015 and 0035: Olivereau discusses generates and transmit an audio stream for the requesting user equipment by selecting one received audio stream or by combining a plurality of received audio streams). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Applicants argued the prior arts of the record fail to disclose “selecting a microphone from among the plurality of microphones by estimating a future location of the mobile terminal responsive to the location of the mobile terminal”  
 	Examiner respectfully disagrees. The prior arts of the record discloses means for selecting a group of stream feed units from a plurality of stream feed units in response to the location indication; and how the system identifies one or more user equipment’s at the specified location to initiate a real time audio stream; Thus, the selected user equipment’s (i.e. with microphone) can in response to the request start capturing audio at their current location and transmit the resulting audio stream data to the user equipment (Olivereau: Paragraphs: 0010, 0017 and 0035). The prior arts of the record also disclose how a system predict future locations of wireless terminals; and how a system retrieve relevant information, the wireless terminal can predict its future locations based on any number of prediction factors (such as, speed of travel, direction of travel, geographic map data, prior history, user input, web browser searches (e.g., map queries, travel direction search queries, etc.), etc.( Kennedy: Paragraphs: 0019, 0022 and 0032)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              04/18/2022